COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00500-CV


Jeramie Eitel, d/b/a Jeraco               §   From County Court at Law No. 3
Investments and as agent for Cliff's
Star Construction, LLC; Jenson            §   of Tarrant County (2012-00859-3)
Gainer; and Otis Bakke

v.                                        §   February 13, 2014

John Horobec                              §   Opinion by Justice Walker


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellee John Horobec shall have and recover of

and from appellant Jeramie Eitel, d/b/a Jeraco Investments and as Agent for

Cliff’s Star Construction, LLC and his sureties Jenson Gainer and Otis Bakke

from his appeal bond, the amount adjudged below together with all costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Sue Walker ___________________
                                          Justice Sue Walker